UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:333-150462 Sagebrush Gold Ltd. (Name of Registrant as specified in its charter) Nevada 26-0657736 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 1, WALNUT CREEK CA 94597 (Address of principal executive office) (877) 705-9357 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.129,805,250 shares of common stock are issued and outstanding as of November 14, 2011. SAGEBRUSH GOLD LTD. AND SUBSIDIARIES (FORMERLY THE EMPIRE SPORTS AND ENTERTAINMENT HOLDINGS CO.) (AN EXPLORATION STAGE COMPANY) FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 (Unaudited) and for the Period from February 10, 2010 (Inception) to September 30, 2010 and Three Months Ended September 30, 2010 (Unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2011 (Unaudited) and for the Period from February 10, 2010 (Inception) to September 30, 2010 (Unaudited) F-4 Notes to Unaudited Condensed Consolidated Financial Statements F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 55 Item 4. Controls and Procedures. 55 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 55 Item 1A. Risk Factors. 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 56 Item 3. Default upon Senior Securities. 56 Item 4. (Removed and Reserved) 56 Item 5. Other Information. 56 Item 6. Exhibits. 57 F-1 SAGEBRUSH GOLD LTD. AND SUBSIDIARIES (FORMERLY THE EMPIRE SPORTS AND ENTERTAINMENT HOLDINGS CO.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS IN US$ September 30, December 31, (Unaudited) ( Note 1) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - current portion Marketable securities available for sale - Note receivable - Other receivables - Prepaid expenses- current portion Deferred financing cost - Due from parent company - Assets of discontinued operations - current portion Total Current Assets OTHER ASSETS: Restricted cash - long-term portion - Prepaid expenses- long-term portion - Property and equipment, net Mining rights - Goodwill - Reclamation bond deposit - Deposits - Assets of discontinued operations - long term portion Total Other Assets - Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Senior convertible promissory notes, net of debt discount - Convertible promissory notes, net of debt discount - Convertible promissory note - related party, net of debt discount - Note payable, net of debt discount - Note payable - related party, net of debt discount - Note payable - parent company - Derivative liability - Liabilities of discontinued operation Total Liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY : Convertible Series A Preferred stock ($.0001 Par Value; 50,000,000 Shares Authorized; 750,000 and none issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) 75 - Convertible Series B Preferred stock ($.0001 Par Value; 8,000,000 Shares Authorized; 8,000,000 and none issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) - Convertible Series C Preferred stock ($.0001 Par Value; 3,284,396 Shares Authorized; 3,284,396 and none issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) - Common stock ($.0001 Par Value; 500,000,000 Shares Authorized; 121,092,500and 22,135,805 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Accumulated deficit Accumulateddeficit since inception of exploration stage (September 1, 2011) - Accumulated other comprehensive income - marketable securities available for sale - Accumulated other comprehensive loss - cumulative foreign currency translation adjustment - Total Sagebrush Gold Ltd. Equity Non-Controlling Interest in Subsidiary - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. F-2 SAGEBRUSH GOLD LTD. AND SUBSIDIARIES (FORMERLY THE EMPIRE SPORTS AND ENTERTAINMENT HOLDINGS CO.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS IN US $ Three Months Ended September30, 2011 Three Months Ended September30, 2010 Nine Months Ended September30, 2011 For the Period from February 10, 2010 (Inception) September30, 2010 For the Period from Inception of Exploration stage (September 1, 2011) through September30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues $
